EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In view of the patentability of claim 12, the restriction requirement mailed on 7/20/2021 is hereby withdrawn.  In order to expedite prosecution, claims 12-20 have been rejoined and will be considered in this office action.  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The examiner of record acknowledges receipt of the amendment filed on 12/20/2021.  In relation to the patentability of claim 1, as discussed in the interview held on December 9, 2021, the prior art of record does not disclose or suggest, inter alia, a control system coupled to the actuation arrangement, the communications interface and the sensing arrangement to:
obtain one or more forecast values for the physiological condition of the user in the future based at least in part on the measurement data and the contextual measurement data, 
determine a closed-loop delivery command for autonomously operating the actuation arrangement based on a relationship between the measurement data and a target for the physiological condition of the user, 
adjust the closed-loop delivery command based on the one or more forecast values and autonomously operate the actuation arrangement in accordance with the adjusted closed-loop delivery command to deliver the fluid to the user.
In relation to claim 12, as discussed in the interview held on December 9, 2021, the prior art of record does not disclose or suggest, inter alia, the steps of:
obtaining, at the infusion device, measurement data indicative of the physiological condition from a first sensing arrangement; 
determining, at the infusion device, a closed-loop delivery command for autonomously operating an actuation arrangement of the infusion device to deliver fluid influencing the physiological condition to the patient based on a relationship between the measurement data and a target for the physiological condition of the patient; 5Appl. No. 15/933,258 Reply to Office Action of September 28, 2021 
obtaining, at the infusion device, contextual measurement data from a second sensing arrangement of the infusion device; 
obtaining, at the infusion device, one or more forecast values for the physiological condition of the patient in the future based at least in part on the measurement data and the contextual measurement data; 
adjusting the closed-loop delivery command based on the one or more forecast values influenced by the contextual measurement data to obtain an adjusted delivery command; and autonomously operating the actuation arrangement to deliver the fluid in accordance with the adjusted delivery command.
Based on the above comments and observations, claims 1-20 are considered allowable over the prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783